COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
 IN RE: LAKEITH AMIR-SHARIF,
                                                  §               No. 08-10-00132-CV
                       Relator.
                                                  §         AN ORIGINAL PROCEEDING

                                                  §                IN MANDAMUS

                                                  §

                                                  §




        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Lakeith Amir-Sharif, pro se, has filed a petition for writ of mandamus requesting this Court

direct several employees and officials of the Texas Department of Criminal Justice, including:

Manuel A. Torres, Jr., Access to Courts and Law Library Supervisor at the Lynaugh Prisons Unit,

Brad Livingston, Executive Director of the TDCJ, and Rick Thaler, Director of the TDCJ-CID;

“from hindering or interfering with, retaliating against, harassing, punishing or otherwise penalizing

Relator,” by denying Relator sufficient writing instruments, paper and postage for drafting and

mailing legal correspondence.

       This Court does not have authority to issue a writ of mandamus against the Respondents in

this case. See TEX . GOV ’T CODE ANN . § 22.221(b) (Vernon 2004). Therefore, the mandamus relief

requested is denied.

                                               GUADALUPE RIVERA, Justice
July 7, 2010

Before Chew, C.J., McClure, and Rivera, JJ.